Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 14 – 16 and 2 – 13, drawn to a process vessel comprising an agitator rotor system) in the reply filed on 13 April 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arcuate cross-section of the first rod (Claim 6) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 – 4, 7, and 13 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (U.S. Patent Publication No. 2017/0071215(A1) hereinafter Hall).

Regarding Claim 14, Hall teaches a process vessel (figure 7: mixing bowl 20) comprising an agitator rotor system (figure 1: dual agitator assembly 10) comprising: a first rotor (figure 1: first agitator 100) comprising: a first shaft defining a first longitudinal axis (figure 1: agitator shaft 102), first rails extending radially from and coupled to the first shaft (figures 1 & 3: supports 118, 138, and 158 & legs 116, 136), wherein the first rails are separated from each other along a first length of the first shaft (figures 1 & 3: supports 118, 138, and 158 & legs 116, 136) and each of the first rails comprises a first surface defining a non-zero angle with respect to the first longitudinal axis of the first shaft (figures 1 & 3: supports 118, 138, and 158 & legs 116, 136; each of these elements have a surface at a non-zero angle with shaft 102), and a first rod comprising a first end coupled to a first one of the first rails and a second end coupled to a second one of the first rails (figures 1 & 3: first agitator blade 114), wherein a first projection of the first end and the second end of the first rod in a first plane perpendicular to the first longitudinal axis of the first shaft defines a first minor arc about a portion of the first shaft (figures 1 & 3: first agitator blade 114 is arc’d about shaft 102); and a second rotor (figure 1: second agitator 200) comprising: a second shaft defining a second longitudinal axis (figure 1: agitator shaft 202), second rails extending radially from and coupled to the second shaft (figures 1 & 3: supports 218, 238, and 258 & legs 216, 236), wherein the second rails are separated from each other along a second length of the second shaft (figures 1 & 3: supports 218, 238, and 258 & legs 216, 236) and each of the second rails comprises a second surface defining a non-zero angle with respect to the second longitudinal axis of the second shaft (figures 1 & 3: supports 218, 238, and 258 & legs 216, 236; each of these elements have a surface at a non-zero angle with shaft 202), and a second rod comprising a third end coupled to a first one of the second rails and a fourth end coupled to a second one of the second rails (figures 1 & 3: first agitator blade 214), wherein a second projection of the third end and the fourth end of the second rod in a second plane perpendicular to the second longitudinal axis of the second shaft defines a second minor arc about a portion of the second shaft (figures 1 & 3: first agitator blade 214 is arc’d about shaft 202), wherein the first rails and the first rod of the first rotor and the second rails and the second rod of the second rotor are arranged in a cavity in the process vessel (figure 7: first and second agitator rotors 100, 200 sit in cavity of mixing bowl 20), the first rotor configured to rotate about the first shaft defined by the first longitudinal axis of the first rotor, and the second rotor configured to rotate around the second shaft defined by the second longitudinal axis of the second rotor (figure 7: first and second agitator rotors 100, 200 rotate around their independent axes).  

Regarding Claim 2, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, wherein the first surface of each rail of the first rails is perpendicular to the first longitudinal axis of the first shaft (figures 1 & 6: supports 118, 138, and 158 have a flat surface on their left-hand side that is perpendicular to the axis of shaft 102).  

Regarding Claim 3, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, wherein each rail of the first rails defines a central axis perpendicular to the first longitudinal axis of the first shaft (figures 1 & 6: supports 118, 138, and 158 are perpendicular to the axis of shaft 102).  

Regarding Claim 4, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 3, wherein the central axis of the first one of the first rails is perpendicular to the central axis of the second one of the first rails (see annotated image of figure 4 below: the first and second supports [rails] are perpendicular to each other; this is an image of second agitator rotor 200, but the first and second rotors are similarly shaped when viewed from opposite directions).  

    PNG
    media_image1.png
    600
    758
    media_image1.png
    Greyscale



Regarding Claim 7, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, further comprising an additional third rod comprising a first end coupled a third one of the first rails and a second end coupled to the second one of the first rails (figures 1 & 5: second agitator blade 134 connects third one of the first rails [leg 136] to the second one of the first rails [support 138]).  

Regarding Claim 13, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, wherein at least one of the first rod and the second rod is a curved rod (figure 1: blades 114 and 214 are curved blades).  

3Regarding Claim 15, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, wherein the first rotor and the second rotor are configured to mix and advance solid components ([0002]: “cookie dough” reads on solid components) in the cavity from a first end of the process vessel to a second end of the process vessel ([0007]: “forward sweep directionality”).  

Regarding Claim 16, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14, where the first rotor and the second rotor are offset from a center of the cavity (figure 8: agitators 100 and 200 are offset from a center of the cavity of mixing bowl 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Publication No. 2017/0071215(A1) hereinafter Hall) in view of Lekner et al. (PCT Patent Publication No. WO 2017/204633(A1) hereinafter Lekner).

Regarding Claim 5, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14.
Hall is silent on the first rod is hollow.  
Lekner teaches the first rod is hollow (figure 7a: tools 313 read on rod and fluid channels 375 demonstrate the hollow nature of the tools).
Hall and Lekner are analogous in the field of dual, horizontally oriented agitators utilized in industrial food processing operations. It would have been obvious to one skilled in the art before the effective filing date to modify the first rod of Hall with the fluid channel in the tool of Lekner in order to control the temperature of the mixing blades during operation (Lekner text page 2 lines 1 – 13).

Regarding Claim 6, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14.
Hall is silent on a cross-section of the first rod in a plane perpendicular to the first longitudinal axis of the first shaft is arcuate.  
Lekner teaches a cross-section of the first rod in a plane perpendicular to the first longitudinal axis of the first shaft is arcuate (figure 7a: tools 313 are arc shaped).  
It would have been obvious to one skilled in the art before the effective filing date to modify the cross-sectional shape of the blades of Hall with the cross-sectional arc shape of the tools of Lekner in order to provide a more energy efficient mixing design during operation (Lekner text page 1 lines 30 – 35).

Regarding Claim 10, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 14.
Hall is silent on wherein the first shaft, the first rails, the first rod, the second shaft, the second rails, the second rod, or any combinations thereof are configured to allow a heating medium to flow therethrough.  
Lekner teaches the first shaft, the first rails, the first rod, the second shaft, the second rails, the second rod, or any combinations thereof are configured to allow a heating medium to flow therethrough (figure 7b: thermal fluid channels 375, 376, and 377).
It would have been obvious to one skilled in the art before the effective filing date to modify the rods, rails, and shafts of Hall with the fluid channels of Lekner in order to control the temperature of the mixing blades and agitator during operation (Lekner text page 2 lines 1 – 13).

Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Publication No. 2017/0071215(A1) hereinafter Hall) in view of Holbrook et al. (U.S. Patent No. 4,194,925 hereinafter Holbrook)

Regarding Claim 8, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 7, wherein the second end of the first rod and the second end of the additional third rod are coupled to the second one of the first rails (figure 5: blades 114 and 134 are connected to second one of the first rails [via leg 116 and support 138]).
Hall is silent on the rods connected to second one of the first rails on opposing sides of a perimeter of the first shaft in a plane perpendicular to the first longitudinal axis of the first shaft.  
Holbrook teaches the rods connected to second one of the first rails on opposing sides of a perimeter of the first shaft in a plane perpendicular to the first longitudinal axis of the first shaft (figures 1 & 2: arms 36 and 40 read on second one of the first rails and they are oriented on opposing sides of shaft portion 28).  
Hall and Holbrook are analogous in the field of horizontal, arc bladed agitators used for industrial operations. It would have been obvious to one skilled in the art before the effective filing date to modify the orientation of the blade connections to the second ones of the first rails of Hall with the orientation of the blade connections to the second ones of the first rails of Holbrook in order to increase blade length and blade contact area to improve mixing.

Regarding Claim 9, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 7, wherein the first end of the first rod and the first end of the additional third rod are coupled to the first one of the first rails and the third one of the first rails (figure 5: blade 114 is connected to support 118 and blade 134 is connected to leg 136).
Hall is silent on the first and third ones of the first rails being on opposing sides of a perimeter of the first shaft in a plane perpendicular to the first longitudinal axis of the first shaft.  
Holbrook teaches the first and third ones of the first rails being on opposing sides of a perimeter of the first shaft in a plane perpendicular to the first longitudinal axis of the first shaft (figures 1 & 2: arms 34 and 38 read on first and third ones of the first rails and they are oriented on opposing sides of shaft portion 28).
It would have been obvious to one skilled in the art before the effective filing date to modify the orientation of the blade connections to the first and third ones of the first rails of Hall with the orientation of the blade connections to the first and third ones of the first rails of Holbrook in order to increase blade length and blade contact area to improve mixing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Publication No. 2017/0071215(A1) hereinafter Hall) in view of Lekner et al. (PCT Patent Publication No. WO 2017/204633(A1) hereinafter Lekner) in further view of Bergner et al. (European Patent No. 988,888(A1) hereinafter Bergner). A utilized machine translation of the non-English reference of Bergner is attached.

Regarding Claim 11, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 10.
Hall is silent on a hollow inner rod disposed within at least a portion of the first rod, wherein a first void space between the inner rod and the first rod defines a first annulus.  
Bergner teaches a hollow inner rod (figure 1: guide tube 6) disposed within at least a portion of the first rod (figure 1: spiral stirrer profile 1), wherein a first void space between the inner rod and the first rod defines a first annulus (figure 1: space inside stirrer 1 but outside guide tube 6 is considered a reading on a first void space).
Hall and Bergner area analogous in the field of helical shaped blades used in industrial mixing operations. It would have been obvious to one skilled in the art before the effective filing date to modify the blades of Hall in view of Lekner with the hollow design with a guide tube of Bergner in order to install temperature sensors for better temperature monitoring during mixing operations (Bergner machine translation page 5 under “Description Figure 1:”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Publication No. 2017/0071215(A1) hereinafter Hall) in view of Lekner et al. (PCT Patent Publication No. WO 2017/204633(A1) hereinafter Lekner) in further view of Bergner et al. (European Patent No. 988,888(A1) hereinafter Bergner) and Martel et al. (US Patent Publication No. 2015/0231800(A1) hereinafter Martel). A utilized machine translation of the non-English reference of Bergner is attached.

Regarding Claim 12, Hall teaches the process vessel (figure 7: mixing bowl 20) of claim 11. 
Hall is silent on a second inner rod disposed within the first shaft, the second inner rod extending across a portion of the first shaft between the first rails, wherein a second void space between the second inner rod and the first shaft defines a second annulus.  
Martel teaches a second inner rod disposed within the first shaft (figures 4 & 5: inner hollow shaft 22), the second inner rod extending across a portion of the first shaft between the first rails (figures 4 & 5: hollow shaft 22 extends along outer hollow shaft 22 between blades 44 [blades 44 considered a reading on rails]), wherein a second void space between the second inner rod and the first shaft defines a second annulus (figure 5: outer passage 28).  
Hall and Martel are analogous in the field of horizontal mixing agitators with helical shaped blades. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating shaft of Hall in view of Lekner in further view of Bergner with the inner hollow shaft and annular void space of Martel in order to create a flow path for a temperature controlling pressurized fluid so the agitator has temperature control functionality (Martel abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774